Exhibit 10.24 MASTER SERVICES AGREEMENT This Master Service Agreement (the "Agreement") is effective as of September 28, 2009, (the "Effective Date") by and between Horace Mann Service Corporation, an Illinois corporation (the "Company" or "Horace Mann") and Task Technologies, Inc, a Nevada corporation (the "Contractor"). RECITALS Horace Mann provides auto and homeowners insurance, retirement annuities, life insurance and other financial solutions throughout the United States. Contractor is engaged in the business of providing certain services, including but not limited to, Consulting Services. Horace Mann desires Contractor to provide such services to or on behalf of Horace Mann. Contractor is willing to provide the services upon the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Horace Mann and Contractor covenant and agree as follows: 1.DEFINITIONS. The following capitalized terms shall have the meanings set forth below for all purposes of this Agreement, Statements of Work, and all schedules, exhibits and appendices attached hereto. "Affiliate" means any person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, Horace Mann. For purposes of the foregoing, a "person" means an individual, corporation, partnership, association, joint-stock company, business trust, or unincorporated organization. For purposes of the foregoing, "control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting shares, by contract, or otherwise. "Brand Marks" means trademarks, service marks, trade names, logos, slogans and advertising (including text, graphic or audiovisual features of icons, banners, frames, etc. to the extent distinctive to either party) and, if provided by either party, depiction of characters or celebrities. "Confidential Information" means technical and non-technical information, data, ideas, concepts or business plans and methods, other than Trade Secrets, disclosed to either party by or on behalf of the other party during the term of this Agreement or prior thereto and shall further mean any information, including the arrangements contemplated by this Agreement, which are used, learned, or contributed during the course of this Agreement (regardless of whether such information is in tangible or intangible form), which is not generally available to the public or which would give the one who uses it competitive advantage over the disclosing party. Confidential Information may be disclosed in writing or orally or by drawings, models, prototypes, or computer code. "Days" means calendar days. "Deliverables" means those items which are identified as an obligation of Contractor in the Statement of Work. "Contractor Project Workers" means any employees or agents of Contractor that are responsible for carrying out any obligation of which is identified in the Statement of Work. "Horace Mann Project Workers" means any employees of Horace Mann that are responsible for carrying out any obligation of which is identified in the Statement of Work. "Intellectual Property" means any and all now known or hereafter known tangible and intangible: (a)rights associated with works of authorship throughout the universe, including but not limited to copyrights, moral rights, and mask works, (b)trademark and trade name rights and similar rights, (c)Trade Secret rights, (d)patents, designs, algorithms and other industrial property rights, (e)all other intellectual and industrial property rights (of every kind and nature throughout the universe and however designated) (including logos, and rights to remuneration), whether arising by operation of law, contract, license, or otherwise, and (f)all registrations, initial applications, renewals, extensions, continuations, divisions or reissues hereof now or hereafter in force (including any rights in any of the foregoing). "Services" means the services, as set forth in an executed Statement of Work, which Contractor provides or administers for Horace Mann. "Trade Secrets" means information, including but not limited to technical or non-technical data, formulae, methods, techniques, processes, purchase data or trends, or financial data that derive economic value, actual or potential, from not being generally known to other persons who could obtain economic value from the disclosure or use thereof, and which are the subject of efforts that are reasonable under the circumstances to maintain their secrecy. "Horace Mann Data" means all information, documentation, files, data and materials, whether in hard copy, electronic, or other format, that Horace Mann shall provide directly (or indirectly from a third party application developer, licensor or other provider) to Contractor relating to the particular application(s) hosted by Contractor in connection with this Agreement including the Statement of Work(s). "Statement of Work" shall mean and include any written instrument that meets each of the following requirements: a.That includes substantially the following statement: "This is a Statement of Work pursuant to the Master Services Agreement." b.That is signed on behalf of both parties by their authorized representatives, and c.That contains the following mandatory items: (i)Description of the Services to be performed for Horace Mann; (ii) A staffing plan, if applicable, for the Services to be provided by a party, including, if applicable, provisions relating to the assignment of personnel to the performance of Services; (iii) Identify the functions, and/or facilities, and/or other resources to be provided or procured by each party in order for the Services to be performed; (iv) Contact information regarding the parties' coordinators; (v)A statement of the fees and charges that will be applicable to the Services including the amount, schedule, and method of payment; (vi) The time schedule for performance of the Services including a commencement date and a termination date; (vii) Identification of any co-contractors, subcontractors, third parties, vendors, or other service providers whom Contractor is authorized to engage in connection with the Services, unless such a list has been provided to Horace Mann as a master sub-contractor listing; (viii)Describe any discounts, other than pre-payment or early payment discounts, that Contractor may receive from co-contractors, subcontractors, third parties, vendors, or other services providers in providing the Services to Horace Mann, and indicate how those savings will be passed through to Horace Mann; (ix) A statement of the service levels (a "Service Level Agreement" or "SLA") that will be applicable to Contractor' performance in connection with ongoing Services, that: (i) provides measurable performance standards that Contractor commits to achieve, (ii) describes the means for measuring and reporting such service levels or performance standards, and, (iii) provides response requirements or remedies in the event of shortfalls in performance or service. d.In addition to any required terms, a Statement of Work may optionally contain: (i)The agreed upon content and terms pertaining to the delivery of any announcements of the Program. (ii) Detailed functional and technical specifications and standards for all Services, including performance standards (if such specifications are not provided or are incomplete, they may be added at a later time to document requirements); (iii) Qualifications to be possessed by personnel actually providing Services on behalf of Contractor and training or documentation that Contractor will provide; (iv) The identity of a Coordinator for each party, who will serve as a point of contact for the other party in connection with the Services covered by the Statement of Work; (v)Provisions for regular status reports or performance reviews; (x)Such other terms and conditions as may be mutually agreeable between the parties; and (xi) A staffing plan for other Services or resources to be provided by a party, including, if applicable, provisions relating to the assignment of personnel to the performance of Services. "Work Product" means products that are produced in accordance with the Statement of Work. 2.ENGAGEMENT. The Company hereby requests Contractor to perform certain non-exclusive services pursuant to the terms and conditions set forth herein as may be requested from time to time by the Company. The specific details of each assignment or task will be separately set forth in a Statement of Work separately executed by the Company and Contractor to be made a part of this Agreement. Nothing herein shall require the Company to utilize or implement Contractor's services in any specific situation. 3.SERVICES TO BE PROVIDED. As requested, Contractor shall provide Company with the services described in the Statement(s) of Work ("Services"). 4.COMPENSATION. A.Fees.The Company agrees to pay Contractor the compensation for the Services described in the Statement(s) of Work, subject to the provisions of this Agreement (the "Fees"). B.Description of Payments in Statement of Work. Any description of fees to be paid for Services in a Statement of Work shall include: (a)a description of the arrangements with respect to the amount, and schedule; (b)required rate schedules; (c)identification of any reimbursable categories of expenses, if any, and approval procedures, and any applicable appropriate limitations for such expenses; and (d)identification of any present known taxes, assessments, duties, permits, tariffs, fees or other charges which Contractor expects to collect in addition to Fees. C.Taxes. Unless an applicable Statement of Work otherwise provides, all sales, use and excise taxes, assessments, duties or levies of any kind or nature relating to or arising from Services rendered pursuant to this Agreement shall be included in the Fee, and shall the sole liability and responsibility of Contractor. D.Expenses. Only if expressly provided, and only to the amount authorized, in an applicable Statement of Work, Horace Mann shall reimburse Contractor for travel and similar expenses at reasonable and actual costs, provided that, if long­ distance travel for particular Services is anticipated to occur regularly during the performance thereof, Contractor shall provide a concrete plan for managing associated costs. Actual expenses shall be in accordance with Horace Mann's Travel and Expense Policy (at actual cost to Contractor) and approved in writing and in advance by Horace Mann. Air travel shall be by coach and economy class only. Contractor shall provide Horace Mann a copy of Contractor' employee travel and expense reimbursement policy at Horace Mann's request. Contractor shall provide Horace Mann with supporting documentation (such as receipts for travel, hotels and rental cars) with regard to such reimbursable items. Contractor agrees to use the same diligence in controlling reimbursable expenses as it uses in its own business for expenses incurred by Contractor. Expenses incurred by Contractor for negotiation or preparation of invoices, proposals and Statement of Works, or administration and clerical support, are the responsibility of Contractor and will not be chargeable to Horace Mann. 5.RELATIONSHIP. CONTRACTOR SHALL PERFORM ITS DUTIES HEREUNDER AS AN INDEPENDENT CONTRACTOR AND NOT AS AN EMPLOYEE. NEITEIER CONTRACTOR NOR ANY AGENT OR EMPLOYEE OF CONTRACTOR SHALL BE OR SHALL BE DEEMED TO BE AN AGENT OR EMPLOYEE OF COMPANY. CONTRACTOR SHALL PAY WHEN DUE ALL REQUIRED EMPLOYMENT TAXES AND INCOME TAX WITHHOLDING, INCLUDING ALL FEDERAL AND STATE INCOME TAX ON ANY MONIES PAID PURSUANT TO THIS AGREEMENT. CONTRACTOR ACKNOWLEDGES THAT CONTRACTOR AND ITS EMPLOYEES ARE NOT ENTITLED TO TAX WITHHOLDING, WORKER'S COMPENSATION, UNEMPLOYMENT COMPENSATION, OR ANY EMPLOYEE BENEFITS, STATUTORY OR OTHERWISE. CONTRACTOR SHALL HAVE NO AUTHORIZATION, EXPRESS OR IMPLIED, TO BIND COMPANY TO ANY AGREEMENTS, LIABILITY, OR UNDERSTANDING EXCEPT AS EXPRESSLY SET FORTH HEREIN. CONTRACTOR SHALL BE SOLELY RESPONSIBLE FOR THE ACTS OF CONTRACTOR, ITS EMPLOYEES, AND AGENTS. 6.INSURANCE.At all times during its performance under this Agreement, Contractor shall obtain and keep in force comprehensive general and professional liability and general liability insurance, including coverage for death, bodily or personal injury, property damage, and automobile coverages, with limits of not less than $1,000,000 each claim and $1,000,000 each occurrence, with the exception of $1,000,000 each occurrence for automobile coverage. All certificates evidencing such insurance, shall be provided Horace Mann without request, shall name Horace Mann Service Corporation as additional insured, and shall provide for notification to Horace Mann within at least thirty days prior to expiration or cancellation of such insurance. Contractor represents that it has worker's compensation insurance to the extent required by law and agrees to furnish proof of such insurance to Horace Mann without request. 7.CONFIDENTIALITY. A. In order for Contractor to perform the Services, Company will disclose to Contractor certain proprietary and confidential information ("Information"), including but not limited to information relating to the customers of Company or its affiliates. Contractor will (1) keep all Information strictly confidential and not disclose any Information to any other party; (2) use such Information only in connection and as necessary for Contractor's performance of the Services; and (3) implement appropriate administrative, technical, and physical safeguards to ensure the security and confidentiality of the Information. Contractor shall assist and cooperate in Company's efforts to ensure and confirm Contractor's compliance with the terms of this section, including, without limitation: (i) permitting employees or representatives of Company to inspect on Contractor's premises Contractor's business records, procedures, rules and practices pertinent to the aforementioned safeguards; and (ii) making available to such employees or representatives of Company the employees or representatives of Contractor who have authority to maintain or are knowledgeable of such safeguards. Contractor shall promptly notify Company in writing of each instance where Contractor has a reasonable basis to believe that there has been: (i) unauthorized access to or use of Information that could result in substantial harm or inconvenience to a customer of the Company, or (ii) unauthorized disclosure, misuse, alteration, destruction or other compromise of any Information. Within 30 days of the termination or expiration of this Agreement, Contractor shall destroy and shall cause each of its agents to destroy all records, electronic or otherwise, in its or its agents' possession that contain any Information and shall deliver to Company a written certification of such destruction. Contractor shall indemnify and defend and hold Company and its officers, employees, agents and contractors harmless from any and all claims, demands, suits, actions, liabilities and expenses (including reasonable attorneys' and investigative fees) arising out of an act or omission or violation of this Agreement by Contractor or its agents and contractors that results in: (i) an authorized person having access to or use of Information; or (ii) the misuse, alteration, destruction or material alteration of Information.
